Citation Nr: 1403140	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-22 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical radiculitis, claimed as a pinched nerve in the left arm and neck.  

2.  Entitlement to service connection for a left knee disability, claimed as patellofemoral pain syndrome.  

3.  Entitlement to an initial rating in excess of 30 percent for depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1998 to October 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for cervical radiculopathy and patellofemoral syndrome of the left knee.  Appeal is also taken from an October 2010 rating decision that awarded service connection for depression rated 30 percent disabling.  

The case was remanded by the Board in December 2012.  

The issue of service connection for erectile dysfunction has been raised by the Veteran in December 2013 correspondence.  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for cervical radiculitis and a chronic left knee disability, claimed as patellofemoral syndrome.  Review of the record shows that in December 2012 these issues were remanded for a VA examination to ascertain whether the Veteran's current cervical spine and left knee disabilities were at least as likely as not related to service.  For reasons which will be given, the Board finds that the examination, which was conducted in January 2013, is inadequate for rating purposes.  As such, the case must, once again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

The Veteran claims service connection for a cervical spine disorder, which was diagnosed in September 2009 on MRI study as cervical radiculitis.  The Veteran's correspondence and medical history include reports of left arm and neck pain that had its onset during service.  While the January 2013 VA examiner rendered a negative nexus opinion, the stated rationale was solely that the Veteran was not diagnosed or treated for neck pain or cervical radiculopathy while in service and that cervical radiculopathy was first noted in 2006.  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  The examiner did not comment on the regarding whether the complaints of which the Veteran now reports may have marked the onset of the cervical spine disability demonstrated on MRI less than two years after his discharge from active duty.  

The Veteran was diagnosed with degenerative joint disease of the left knee on X-ray study in August 2010.  He complained that he had left knee pain while he was on active duty.  The January 2013 VA examiner limited comments to left knee patellofemoral syndrome only, giving a rationale for the negative nexus opinion as review of the record showed that the Veteran had not been diagnosed or treated for left knee patellofemoral syndrome in service and was not currently shown to carry a diagnosis of left knee patellofemoral syndrome.  The examiner did not comment on the presence of degenerative joint disease of the left knee, despite the remand order that required comment on any currently identified left knee disability.  

Regarding the claim for a rating in excess of 30 percent for service-connected depression, upon further review, the Board finds that May 2011 correspondence from the Veteran may be construed as a timely appeal with respect to the March 2011 statement of the case that affirmed the denial of a rating in excess of 30 percent for depression.  Consequently, this matter is an additional subject for current appellate review.  However, it is noted that the Veteran contends that all of the symptoms of his psychiatric disability have not been considered in the Veteran's disability rating.  While VA outpatient treatment records show that he has been receiving regular therapy for his psychiatric disability, he has not been afforded a VA psychiatric examination since August 2010.  With regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 12 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his left knee disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any left knee disorder, including degenerative joint disease of the left knee, is related to service.  The examiner should specifically comment on the lay statements that have been provided by the Veteran.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his cervical spine disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any cervical spine disorder is related to service.  The examiner should specifically comment on the lay statements that have been provided by the Veteran.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The veteran should be afforded a VA psychiatric examination for the purpose of ascertaining the severity of his service-connected depression.  All necessary special studies or tests are to be accomplished.  The claims folder should be made available to the examiner for review in connection with the examination.  If possible, a Global Assessment of Functioning (GAF) score attributable solely to the depression should be assigned.  The examiner is then requested to offer an opinion as to whether and to what degree the Veteran's depression renders the Veteran incapable of obtaining and maintaining gainful employment.  For any psychiatric disorder(s) other than depression that are identified, the examiner should state what, if any, additional disability is associated with those disabilities.  All opinions should be supported by a written rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



